              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    FREDERICK RIDEOUT GRAY, JR.,                 )
                                                 )
                        Plaintiff,               )
                                                 )
    -vs-                                         )      Case No. CIV-17-0137-F
                                                 )
    GEO GROUP INC., et al.,                      )
                                                 )
                        Defendants.              )

                                           ORDER

           Plaintiff Frederick Rideout Gray, Jr, a state inmate appearing pro se whose
pleadings are liberally construed, filed an amended complaint pursuant to 42 U.S.C.
§1983 alleging violations of his constitutional rights at the Lawton Correctional
Facility (LCF). Doc. no. 34. That is the current version of the complaint, and it is
the version of the complaint that is challenged by the motion to dismiss addressed in
this order.1 Currently before this court is the Report and Recommendation of April
3, 2019, submitted by Magistrate Judge Bernard M. Jones. Doc. no. 127 (the
Report). The April 3 Report addresses a motion to dismiss filed by defendants GEO
Group, Inc./LCF, and LCF employees Rios, Engle, Tunstal, Washington, Black,
Sattler, Clark, Dawson, Brannon and Johnson. Doc. no. 82.
           The Report recommends the court grant the motion in part and deny it in part,
and also recommends dismissal of certain claims upon screening. No objection has




1
 Plaintiff has recently filed a second motion for leave to amend the complaint. Doc. no. 130. This
order does not rule on that motion, which is pending before the Magistrate Judge.
been filed to the Report, and no request for an extension of time within which to
object has been filed.
      Upon review, and with there being no objection, the court finds that it agrees
with the rulings recommended in the detailed Report, and that no purpose would be
served by further discussion here.     Accordingly, the April 3, 2019 Report is
ACCEPTED, ADOPTED and AFFIRMED. As recommended in the Report, the
court rules as follows.
      The motion to dismiss filed by GEO Group, Inc./LCF, and LCF employees
Rios, Engle, Tunstal, Washington, Black, Sattler, Clark, Dawson, Brannon and
Johnson is GRANTED IN PART and DENIED IN PART (doc. no. 82), and certain
claims are dismissed upon screening, all as set out below.
      (1). Deliberate indifference claims against Defendants Rios, Black and
Dawson are DISMISSED without prejudice.
      (2). Retaliation claims against Defendants Engle, Tunstal, Clark and Johnson
are DISMISSED without prejudice.
      Upon screening:
      (1). Official capacity claims against Defendants Rios and Clark are
DIMISSED with prejudice.
      (2). The unsanitary shower and cell claim against Defendant Tunstal is
DISMISSED with prejudice.
      (3) Alleged fabrication of misconduct claims against Defendants Engle,
Tunstal, Washington, Clark, Brannon and Johnson are DISMISSED with prejudice.
      (4) Due process claims against Defendant Clark are DISMISSED without
prejudice.
      (5) Due process claims against Defendant Dawson are DISMISSED with
prejudice.



                                         2
        The Court DENIES defendant Sattler’s motion to dismiss plaintiff’s
excessive force claim.
        As plaintiff has stated that he did not intend to sue GEO Group, Inc./LCF, that
party’s motion to dismiss is DENIED as moot.
        These rulings terminate Defendants Rios, Black, Dawson, Engle, Tunstal,
Clark, Johnson, Washington and Brannon from this action.
        The court notes the Magistrate Judge’s intention to file an Enter Order which
clarifies for the docket that GEO Group, Inc./LCF is not a named defendant.
        Defendant Sattler, and Plaintiff’s claim against him for excessive force,
remains for adjudication.
        This action remains referred to the Magistrate Judge.
        IT IS SO ORDERED this 9th day of May, 2019.




17-0137p009.docx




                                           3
